1. This court, by a divided bench, rendered an opinion and entered a judgment in this case affirming the trial court in overruling the demurrers of the defendant to the plaintiff's petition. Georgia Power Co. v. Roper, 73 Ga. App. 826
(38 S.E.2d 91). The Supreme Court granted a certiorari, and having, by a divided bench, reversed that judgment (Georgia Power Co. v. Roper, 201 Ga. 760 41 S.E.2d 226), the judgment of affirmance originally entered by this court is vacated.
2. The trial court erred in overruling the defendant's demurrers and in not dismissing the petition, for the reasons stated in the opinion of the Supreme Court.
Judgment reversed. Sutton, P. J., MacIntyre, Felton and Gardner, JJ., concur. Broyles, C. J., disqualified.
                        DECIDED FEBRUARY 6, 1947.